 24DECISIONS,OFNATIONALLABOR RELATIONS BOARDThompson_Brothers-Coal, Company,Inc., ThompsonCoal 'Company, Inc.,and Thompson and PhillipsClay Company,Inc.,andUnited`Mine Workers ofAmerica.Case 6-CA-5104July 9, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn February 11, 1971, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's decision.The Trial Examiner also found that Respondent hadnot engaged in certain other unfair labor practicesalleged inthe complaint and recommended that suchallegationsbe dismissed. Thereafter, Respondentfiled exceptions to the Decision and a supportingbrief, the General Counsel filed cross-exceptions anda supporting brief, and Respondent filed an answer-ing brief thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, the cross-excep-tions, the briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner subject to themodifications set forth below:1.We find, in agreement with the Trial Examiner,that the Respondent violated Section 8(a)(1) of theAct by the following conduct:(a) Shortly before the strike began on or about July6,1970,1Respondent's President Thompson toldemployee Lumadue that he knew the Union hadscheduled a meeting for that evening in which a strikevote would be taken and asked Lumadue what hecould do to prevent a strike, thereby creating theimpression of surveillance.2IThe Trial Examiner erroneously found that the strike began on August8, 1970.It is undisputed in the record that the strike began on or aboutJuly 6, 1970.2The Trial Examiner found that the Respondent also violated Section8(a)(1)of theAct byannouncing the cancellation of the employees'(b) ,On the day after, the strike began, PresidentThompson's brother,Burt, an admitted"supervisor,told employee Jenkins 'tliat'a 50-cent-per-hour raisepreviously granted them would beaken away whenthe employees returned to work. When Jenkins saidthat he would look for another job, Burt Thompsonreplied, "wave-got-that stopped too ..:.we've calledeverybody -and - there'sno use inIgoing'^ahywherearound- here hunting for a job because you're notgoing to get it." Burt Thompson added that he knewwho had voted to go out on strike. As the TrialExaminer found, these remarks constituted unlawfulthreats to reduce wages and blacklist employees andan additional implication to the employees that theirunion activities were under Respondent's surveil-lance.(c) In September 1970, President Thompson tele-phoned employee Fullerton, cursed him, and statedthat "he was going to get" Fullerton and employeeLark because they rejected Respondent's- offer ofwork during the strike and that he was going todynamite Union President Staples' home.(d)About October 6, 1970, Thompson went toLark's home and castigated him for "not doing right"by him and threatened to have Staples and the localjudge "put away."2.We also agree with, and adopt, the TrialExaminer's finding that Respondent violated Section8(a)(1) and (5) of the Act in bypassing the Union anddealing directly with employees on September 3, 1970.3.The Trial Examiner found that the facts failedto establish that Respondent's conduct at the bargain-ing table constituted a refusal to bargain in violationof Section 8(a)(1) and (5) of the Act. We find merit inthe General Counsel's exception to this finding.The record shows by way of background that theUnion was certified on June 6, 1969. At one of the firstmeetings, the Union submitted a copy of its basiccontract, the National Bituminous Coal Wage Agree-ment of 1968, together with the rates provided for inthe agreement for various classifications of coalmining personnel. The admitted or undisputedtestimony establishes that at this and subsequentmeetings President Thompson stated that he was "notin shape financially to sign the agreement" and thathe could not afford to sign it, although he had notread it.He also stated that he wouldgive raises"whenever he saw fit."Thompson also told the union negotiators to go outand organize employees of other employers in thearea and come back.hospitalization coverage when the strike began.However,the cancellationof the coverage was neither alleged in the complaint or the amendedcomplaint nor fully litigated at the bearing.Accordingly,we shall dismissthis allegation on procedural grounds.192 NLRB No. 5 THOMPSON BROTHERSCOAL CO.25Thereafter,within the 10(b) period, additionalmeetingswere held, with the same negative results.Thus, at a meeting in', February 1970, Respondentstated that- it would not negotiate or sign a contractand therewas no sensein discussing rates` of pay oranythingelse:3In-July, immediately before the strike,theUnion offered to negotiate on the basis ofprevailingconstruction industrycontracts in the area.Thompson'respon0d that he "didn't give a goddamfor any union " Thompson admittedly added that ifhe signeda contract in the beginning, it would hurt, hissocial life,he would be made a "goat of" if businesswentdown; and some people wouldlaugh at him.After the meeting on July 6, the employees, uponbeing, advised , by-- the Union of the course thenegotiationshad taken, went out on strike. The partiesdid notmeet again` until September 24, when theRespondent made its first- proposal-a 50-cent-per-hour'wageincrease. The Union rejected the proposal,but, to counter the Respondent's claim that the Unioncould not negotiate for rates less than those in thenationalagreement, again offered to negotiate on-thebasisofwage rates and -fringe b6nefits in theconstruction industry in the area. The Respondentrejected -the offer:Meetings were held on September25 and-29 with ,no` progress. Then, on October 13, theRespondent offered a 75-cent wage increase and onOctober' 28,stated that the offer was "final." Therewere no further' meetings even though the strikecontinued until the=time of the hearing herein.We find upon the facts set forth above and theentirerecord including the Respondent's otherunfairlabor, practices found herein that the Respondentfailed-at alll material times to bargain in good faith inviolation of Section 8(a)(5) and that the strike was anunfair labor practice strike from the beginning. At thetimeof the strike, President Thompson had adamant-ly refused to engage in any meaningful bargainingover a-period of almost a year, during which period hestated flatly-he would not sign a contract; had foundnothing whatever to agree to in the Union's proposals,ifhe -even read them; and had not made a singlecounterproposal.We cannot interpret his eventualoffersof a wage increase after 15 months of sterilemeetingsand 10 weeks of a strike as indicative of asinceredesire, to compose his differences and reachagreement with the `Union if possible. We are notpersuaded, as the Trial Examiner was, that theevidence, relied on by him establishes that the union3 The Trial'Examiner did not discredit testimonyto theeffect,concluding that in context Respondent's conduct was not an unlawfulrefusal to bargain"Notwithstandinghow [it i mighthavebeenappraised inthe absence of such intransigenceby the Union . . . ."But even asidefrom these statements of refusal to negotiateor sign acontract,even theconceded events are sufficient to support the finding of an 8(a)(5) violation.4U.Roadhome ConstructionCorp., 170 NLRB No. 91,in which thenegotiators- had, no authority to agree-to, wage ratesless than those called for in its national, agreement 4 Itis clear that the Union offered alternatively to bargainon the basis of area construction contracts while theRespondent made no proposal at all. We do not agreewith the Trial Examiner that this was a meaninglessalternative as,- although' some of the constructionwages were higher that those in the Union's agree-ment, some of the benefits were lower, thus providingroom for give-and-take bargaining. In any event, theRespondent's own inflexibility precluded it- fromputting the Union's flexibility on any subject to theteSt.5THE REMEDYWe have found, in, agreement with the TrialExaminer, that Respondent engaged in certain con-duct violative of Section 8(a')(1) and (5) of `the Act,and, ` accordingly,' we adopt the remedial recommen-dation in that regard. However, as we have found thatthe Respondent has refused in good faith to bargaincollectively with the Union as the exclusive represent-ative of the employees in the appropriate unit,-, weshalt orderthat Respondent bargain collectively,upon request, with the Union as the exclusiverepresentative of the employees in the appropriateunit and, if an understanding is reached, embody suchunderstanding-in a signed agreement. Further, as wehave found, contrary to the Trial Examiner, thatRespondent -did not violate the Act by canceling theemployees' hospitalization coverage, we shall` deleteSection 2(a) of the Trial Examiner's Recommended'Order.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact andupon the record as a whole, we adopt the TrialExaminer'sConclusions of Law subject to thefollowing modifications:Substitute the following for paragraph 7 of the. TrialExaminer's Conclusions of Law:7.By refusing and continuing to date to refuse tobargain collectively with the Union as the exclusiverepresentative of its employees in the appropriateunit, the Respondent has engaged in and is engaging-in the unfair. labor, practices within the meaning- ofSection 8(a)(5) of the Act.Add the following as paragraph' 8 of the TrialExaminer's Conclusions of Law:union negotiators acknowledged their lack of authority to vary the terms ofthe area agreement presented to the employer.5N.L.R.B. v,Reed& PrinceManufacturing Company,205 F.2d 131(C.A. 1), cert. denied 346 U.S. 887;Servette, Inc.,133 NLRB 132;KickertBrothers Ford,Inc.,129 NLRB 1316;ImperialMachine Corp.,121NLRB621. 26DECISIONSOF NATIONAL LABOR,RELATIONS BOARD8.The strike-which began on July 6, 1970, was anunfair labor practice strike.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Thompson Brothers Coal Company, Inc., ThompsonCoal Company, 'Inc., and Thompson and PhillipsClay 'Company, Inc., Clearfield County, Pennsylva-nia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with the UnitedMine Workers of America as the exclusive representa-tiveof the Respondent's employees in the unitdescribed below, concerning rates of pay, wages'-,hours, of employment, and other conditions ofemployment:All production and maintenance employees ofThompson Brothers Coal Company, Inc., Thomp-son Coal Company, Inc., and Thompson andPhillips Clay Company, Inc., at its, strip mines in'Clearfield County, Pennsylvania, including prop-essing and loading plant employees, but excludingall office clerical employees, guards, professionalemployees and supervisors as defined in the Act.(b) -Bypassing the Union and dealing directly withemployees on matters subject to collective bargainingor in ,any,other manner refusing to bargain with` theUnion.(c) Imposing or threatening physical or economicreprisals against employees for participating in unionactivity and makingreferences to employees that theirunion activities are under surveillance.(d) In any other manner i interfering with, restrain-ing, or coercing employees in the exercise of the rightto self-organization, to form labor organizations, tojoin or assist the above-named or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, and to engage in anyother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or, torefrain from any or all such activities, except to theextent that such right may be affected by anagreement -requiring- membership, in a labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action which wefind will effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named Union, as the exclusive representativeof its employees in the above-described unit, ,concern-in'g rates of pay, wages, hours of employment,, ,andother terms and conditions of, employment and, if anunderstanding is reached,-,embody such understand-ing in a signed agreement.,(b) Post at its plants in Clearfield County, ,Pennsyl-vania,copiesoftheattached E noticemarked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 6, afterbeing duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive: daysthereafter, in` conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent,toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify, the Regional Director for, Region 6, inwriting, within 20 - days from the date of ;this Order,what steps the Respondent has taken, to complyherewith.-IT IS FURTHERORDEREDthat the=complaint be, and ithereby is,.dismissed insofar as it alleges violations ofthe Act not, found herein.CHAIRMAN MILLER, dissenting in part:Iam in substantial, agreement, with— the panelmajority? except for its finding that^the Respondentfailed to bargain in good faith. I agree with the TrialExaminer-that the -evidence establishes,that.the unionnegotiators had no authority to agree. to. -wage ratesless than those called. for in its,national agreement.The alternate proposal referred to by the, majoritywas, in my, view, simply a maneuver designed toreinforce the Union's insistence on its own-nationalagreement and could hardly be regarded as a realisticalternative, since prevailing construction rates in theareawere substantially higher than,, those in theUnion's national agreement. The evidence, makes itplain that the Union assumed a take-it-or-leave-itattitude throughout.This, as the Trial Examinerfound, constituteda refusalto bargain in good faith,precluding a test of the Respondent Employer's goodfaith.8 I would therefore affirm the Trial Examinersdismissal of this allegation of the complaint.e In the event that this is-enforcedby it Judgment'of a United statesCourt of Appeals,the ' words`in the notice reading"POSTED BYrORDEROF THE NATIONAL LABOR RELATIONS BOARD-,shall be,changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOAR!)."7 I would adoptpro formathe Trial Examiner's finding, that PresidentThompson unlawfullyconveyed the impression of surveillance ,by hisremarks to employee Lumadueshortly beforethe strike, as, no exceptionsv+erg filed thereto.,, ,8 Roadhome Construction,Corp.,,170 NLRB No. 91. THOMPSON BROTHERSCOAL CO.27 'APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargaincollectivelywith, theUnitedMine Workers ofAmerica as the exclusive representative of ouremployees in the unit described below, concerningrates of pay, wages, hours of employment, andother, conditions-of-employment:All production and maintenance employeesof Thompson Brothers Coal Company, Inc.,Thomipson'Coal'Company, Inc., and Thomp-son and Phillips 'Clay Company, Inc., at itsstrip'mines in Clearfield County, Pennsylva-nia, including processing and loading plantemployees, but excluding all office clericalemployees, guards, professional employeesand supervisors as defined in the Act.WE WILL Not, bypass said Union and attempt todealdirectlywith the employees on matterssubject` to collective bargaining or in any othermanner refusing, to bargain -with said Union.WE WILL NOT impose or threaten physical oreconomic reprisals against employees for partici-pating in union activity nor will we make infer-encesto employees =that their union activitiesare under surveillance.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights to , self-organization, to form labororganizations,. "to join orassistthe above-namedUnion or any other labor organization, to bargaincollectively ,through representatives of their ownchoosing, and = toengagein any other concertedactivities for the purpose,of collective bargainingor other, mutual aid or, protection, or to refrainfrom any or, all s-such activities, except to the extentthat such right may be'-affected by anagreementrequring membership in a, labor organization as acondition of employment, as authorized in'Section8(a)(3) of the Act.THOMPSONBROTHERSCOAL COMPANY, INC.,THOMPSON COALCOMPANY, INC., ANDTHOMPSON AND PHILLIPSCLAY COMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and-must not be defaced byanyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questionsconcerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1536 Federal, Building, 1000 Liberty Avenue,Pittsburgh, Pennsylvania 15222, Telephone 412-644-2977.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: Thisproceeding,brought underSection 10(b)of the National LaborRelationsAct, as amended (61 Stat. 136, hereinwcalled theAct), was heard at Clearfield,' Pennsylvania,on December 8and 9,1970,pursuant to due`noticewith all partiesrepresentedby counsel. Thecomplaint,issued September30, 1970, by the ActingRegional Director for Region 6,Pittsburgh,Pennsylvania, on behalf of the, General Counselof the National LaborRelations Board,herein called theGeneral Counseland the Board-(based on a charge. filedJuly 14, 1970,and servedon July 15, 1970) alleged, thatRespondenthad engaged in unfair labor practices pro-scribedby Section8(axl) and(5) of -the Act.The substance of theallegationswas that Respondenthad interferedwith, restrained, and coerced its employeesin the exercise of rights guaranteed by Section7:of the Actby various specifiedconduct and had refused to bargainwith the Unionas the representativeof a majority ofRespondent's productionand maintenance employees inan appropriateunit.The complaintalso allegedthata strikeby Respondent's employeesthatstartedon August 8, 1970,was "causedand prolonged by Respondents unfair laborpractices.In itsduly filedanswer Respondent deniedany violationof the Act,Upon the entire record and from myobservation of the,witnesses I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondentis comprised of, three Pennsylvaniacorpora-tions,whichareaffiliatedbusiness enterpriseswithcommon ownership, control,and --labor policy- whichconstitute a single integrated business enterprise.Respon-dent,whose principal office is located in Phillipsburg,-Pennsylvania, is engaged in the mining,,processing, : andnonretail sale of eoal,at its mine `site in ClearfieldCounty,Pennsylvania.During the 12-month-period immediatelyprecedingthe issuanceof thecomplaint each of saidcorporationsindividuallyand/orcollectively-sold goodsvalued inexcess of$50,000-from inside the Commonwealthof Pennsylvaniato- pointsdirectlyoutside the Common-wealth ofPennsylvania. 'IfindthatRespondent is anemployerengaged in commercewithinthemeaning ofSection2(6) and (7) of the Act. 28',DECISIONSOF NATIONAL LABORRELATIONS BOARDif.THE,,LABOR. ORGANIZATION,United Mine Workers of America is a labor organizationwithin themeaning_of,Section 2(5) ,of the Act.III.THE UNFAIR LABOR PRACTICESOn June 6, 1969, the Union was certified-as the collective-bargainingagent of all of Respondent's production andmaintenance employees.' A'couple, of weeks thereafter thefirstmeetingbetween the Union and the Company tookplace. Then followed some 10 or so meetings continuingwell into 1970. Nothing was agreed to in any of thesemeetingsother than that the Union indicated initially that itwould not object to interim, wage 'increases by theRespondent. There followed a 30-cent increase and asubsequent-50-centrincrease. The Union admits approval ofthe 30-cent increase but maintains (contrary to Respon-dent) that,the 50=cent increase was not agreed to"and thatitconstituted a unilateral actionly ' Respondent in violationof Section - 8(ax5) ` of" the Act. On August 8, ' 1970, theemployees i went ,out on st> ike and ° the `strike was still inprogress at the time this case was heard.TheUnion `would have' 'it "-by ° `its 'testimony thatRespondent flatly refused to,discuss any of the substantivetermsof a' conntract and took the position'thatit simply wasnot"'going to ^ enter into a contract with the United MineWorkers-, period. Respondent's position, is that the Unionprecluded any meaningful ' negotiations. on a 'contractbecause it had no authority' to ' agree to any rates less thanits national agreement called for and-'that its position wasthat,anythingless,thaa`thoserates including the 40'-cent-per-ton payment to the Union for pension benefits 'werenot negotiable. In my opinion the evidence supports theRespondent'sition.Thus it appears'that in one of the first meetings the Unionsubmitted a copy of -its` basic contract, the "NationalBitiiminous"Coal' Wage Agreement of 1969; together withthe ratesprovided for in the agreement, for variousclassifications of coal mining personnel. 'Thette is no'doubt `that this matter of the wage rates and the 40-cent royaltybecame-a "majorissue'between the parties and , thatRespondent resisted acceptance of the rates in'the nationalagreementand payment of, the 40-cent royalty. During thecourse of the meetings 'Respondent did, however, makeoffers to increase its wage rates but to levels lower thanwerecontained in the national agreement.Apparentlyto counter Respondent'sclaimithat-`theUnion. could,,not negotiate for rates less than those, thenational,agreement called for, the Union came'.up with anoffer,of what 'it' claimed 'were' the prevailing constructionrates in that area for classifications comparable to those inthe national ,% agreement., These rates,- were substantially-higher than those contained in the national agreement. Asto the, Union's wage offers Union President Owen V. Slagle,-Sr., testified that Respondent "(h)ad two choices: either togo into bardnose -bargaining ,on the rates prevailing in-(the)area, sofar as,wages(were),, concerned andfringe-benefits;" tIAll production and maintenance-employees of ,,ThompsonBrothersCoal Company,Inc., —ThompsonCoat Company, Inc., and Thompson andPhillipsClayCompany, Inc., atits 'stopminesinClearfield" County,Pennsylvania,including processingand loading plant employees, butor, if ... wished, . . . could -accept (the Union's) contractin total. It was his choice." Slagle's testimony thencontinued as follows:Q.But therehas never been an agreement negotiat-ed that has not at least had the basic -NationalBituminous Coal, Wage Agreement clauses in, it, hasthere?'A.You will haveto define the clauses you'respeaking of. If you're talking about the basic agreement,yes, that would be thebasicagreementthat would beattached to it as it is in "all cases:Q.The-agreement itself=unchangeable=the agree-ment itself is unchangeable??A. I can't answer what you'reasking me,because Idof',t know what contextyou'rePutting it in..,Q.All right. I'll put it this way. In ournegotiationswith the United,MineWorkers with respectto thesecompanies, the'employers;,an offer' wl+as made on thebasis of wages that (were) lower than` the: iasic'wagescalled for in your contract. '"A.That's right.Q. 'Was there anyrpossibility.of reaching—a` compro-mise between our offerand whatyou were'suggesting inwages?I,A., I don't think that can be answered here. ,Q.Well, letme- ask you this: When we''statedSeptember" 24, '1970,'-that we would- give a, 50-centacross-the-board increase, would -it have been possibleat that time for you°or your union to have suggested'inresponse to that offer, "no, we will not accept it, but' wewill agree that the men shall be paid a rate less ',thanthebasic rate of 4.7196 for drag, line-.operator," forinstance?A.You mean could we have told you that?Q.Yes.A.Pick any price you want?Our answer, has to beno.We are not going to give you the right to'`say that wecan't negotiate.Elsewhere=John Lease, the Union's; secretary-treasurer,testified that the reason, the union negotiators, proposed, toRespondent the construction =rates was because the Union"wanted to assure him that (they) Were in the position orwilling to negotiate rates other than the basic rate(s) of thecontract " Lease,further.testified that he told the: Respon-dent's negotiators that "all,the items in, the,contract werenegotiable :gvith` exception of the 40 cents and that 40 centsis not a' negotiable-item. It's ndustrywida ogverithe countryfor the men to participate in that, it's got to be equal."Elsewhere in Lease's testimony the following colloquyoccurred: `Q. i My question, Sir, to you was: Are you in aposition to negotiate-rates lesss than the basic contract?A. I would, be a fool to accept anythingless than Iknew thiscompany could afford to pay.Q. - Would you answer my question,please?A. Idid answer it. ,excluding all office clerical employees, guards,professional employees andsupervisors as defined in the Act constitutes an appropriate unit for the'purposes of collective bargaining within the meaning of Section 9(b) of theAct. THOMPSON BROTHERSCOAL CO.29-Q.,Are you inya position to negotiate wage rates atanythingless than thosecalled for in the-basic contract?A. I'll answer you this way: I'm not fool enough to;I know you can afford more.Q. I'm asking you: Do you have authority to do so?A. I told you we had the authority to negotiate acontractQ,,-:I--ask-,you:Do, you have - the authority tonegotiatewageratesless than those set forth in the basiccontract?- - ,,A. -Why should we?= Now, the operators in this arearight -now, are paying those rates and some of themhigher than the=rates.-MILLEE: Would you, direct-him to answer thatquestion? ' --,TiuAL ExAmNER: Do you have the authority or don'tyou. I thinkit is a simplequestion. Answer it.:`THE;,wrrNEss:We never went into detail that far sothat we-could, negotiate anythingless than what theycan afford: We know they cap afford to pay it.As ,indicated, ,the-foregoing evidence in my opinion bears,out Respondent's contention-that-the union negotiators hadno authority to agree to wage rates less than called for inthe basic contract and That anything less than those'rates;including the 40-cent royalty, were actuallynonnegotiable.The unilateral --exclusion or. - limitation , of any clearlybargainable matters such, as pertained here is a refusal tobargain in itself.,,Notwithstanding how Respondent'sconduct might have been appraised in'the absence of suchintransigenceby the Union, in the face of-the Union's lackof good faith -here it cannot be said-- that Respondent'sconduct at the-bargaining table violated Section 8(a)(5) ofthe Act. I so find.Times Publishing Company,72 NLRB676;American -.Cyanamid Company (Marietta Plant),129NLRB ,683;=Artiste PermanentWare- Company,-172 NLRBNo. 683;United Electrical, Radio & Machine Workers -of,America (UE), Local 1113 v. N.L.R.B.,223 F.2d 338.Sincethe failure to reach agreement on a contract cannotbe charged to Respondent, the strike that began on August8 cannotbe said to have been caused by Respondent'sunfair labor practices.2 However, the credited evidencefurther shows that conduct by Respondent subsequent tothe strike did violate both Section 8(a)(1) and (5) and thusconverted what originally was an economic strike into anunfairlabor practice strike.Thus, in September 1970 Thompson called employeesWalter Fullerton and Ray Lark to his office. ThereThompson told them that he wanted them to completecertain work and offered theman increaseof 50 cents anhour if they would do the work. The employees toldThompson that they would have to take it up with the otherstrikersand would let him know. The following dayThompson was informed that the men had rejected hisoffer.Such bypassing by Respondent of the duly certifiedcollective-bargaining agent of the employees and dealingwith them directly violated both Section 8(a)(1) and (5) ofthe Act .3 Respondent, is mistaken if it feels that because thework it requested the, employees to do was tempolii:' andin the nature of emergency ,work the prohibition in the Actagainst direct dealings,with.the employees at the exclusionof their bargaining representativewas permissible.A- short time, after Thompson's request to, Fullerton andLark to return to_work had been rejecteddtiThompson_calledFullerton on the telephone, cursedhim, and stated thatt"hewas.going to get" Fullerton, and Lark because , of weirrejection of his request tocome,back' to " work. In theconversation,Thompson' also stated that hewas going todynamite Union President Staples' home.Sometime thereafter, around October 6, Thompson wentto Lark's home andagain`castigated, him, for, "not doingright" by,him and threatening to,'have Staples and a localjudge who had semen to the strikers `,'put away-.In boththe foregoing situations there is, no doubt that Thompsonwas in. a state of, agitation ,that-must-have bordered onfrenzy when these conversations took plAce -and that theemployees involved may have diseountedUnnucli ofwhatThompsonsaid. Nevertheless I still find `Thompson'sthreats here to have violated Section 8(a)(_1)of the Act.The dayafter the strike, began -employee'^Boyd Jenkinsmet, Leroy, Thompson's brotherBurt, an a_ dmittedsupervi-sor, ,by chance in a bar. Thompson-told Jenkins that theemployees' hospitalization, had, been. canceled 5 and that a50-cent per hour raise previously -granted them would betaken away when they returned to work.'Jenkins.said, thathe would look for another job. Thompsonanswered, "vwell,we've got that stopped ,too .. , we've called everybody andthere's-no use in going anywhere around here : hunting for ajob because you're' not going to get it." Thompson also toldJenkins that he knew whohad voted to go out on strike.The cancellation of the employees', hospitalization coverageand the threats to reduce the employees' wages and toblacklist them for engaging in union activities I find to beadditional violations by Respondent of Section 8(a)(1) ofthe Act. Thompson's further remark about knowing whohad voted to go out on strike constitutes an additionalinference to the employees that their union activities wereunder Respondent's surveillance and constituted a furtherviolation of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce in the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.2At the timeof thestrike only one violation of the Act had taken place.Sometime inJuly,according to the credited evidence, Respondent'spresident,Leroy Thompson, had told employee Frank Lumadue that heknew the Unionhad scheduleda meetingfor that evening in which a strikevote was going to be taken.Thompson asked Lumadue to do what hecould to prevent a strike.Thompson's remarksviolated Section 8(a)(1) bygiving Lumaduethe impression that the employees' union activities wereunder Respondent's surveillance.3 Because I am not convinced that the General Counsel hasproved bythe necessary preponderance that the 50-cent increase by Respondent wasnot permitted by the Union's original commitment to Respondent not tostand in the way of any increases, I make no findings on that allegation.4It involved remedial backfilling required by state Law.5which was true. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDV: THEREMEDYHaving foundthat Respondent has- engaged in certainunfair labor practices affectingcommerce,I shall recom-mend`that it cease and desist therefromand take certainaffirmative actionin orderto effectuatethe policies of theAct.Having' found that Respondent refused to bargaincollectively withthe Union by bypassingthe Union andattemptingto deal directly-with the employees, I shallrecommend that Respondent cease and desist therefrom orin any othermanner refusing to bargain with the Union.However,in view"of'theiillegal position'taken by the Unionwith respect-tonegotiations themselves,I -shall 'notrecommend an affirmative order to bargain.Having found that the strike herein was an unfair laborpractice strike, 'I shall recommend that Respondent offer,upon application,-,immediatereinstatementto thestrikersto then formerFor" substantially-equivalent positions,without prejudice"to, their'seniority'and other rights andprivileges,dismissing, if necessary,any replacements hiredsince September`7, 1970" (the approximate datethat thestrike was converted from an economic strike''-to an unfairlabor practice strike).-''Having"found `thatRespondent's cancellation of - itsemployees'Hospitalizationinsurance violatedthe Act,` Ishall recommend restoration of such insurance.Further, in:the event that any employee suffered any expense as aresultof thecancellationof said`insurance, Iwillrecommend that Respondentreimburse the employee forthe expense so incurred.In vie*.of the nature of the unfair labor practicescommitted,the commissionby theRespondent of-similarand other unfair labor'practicesmay be,anticipated.Therefore I shall recommend that the Respondent ceaseand desist from infringing in any manner upon the rightsguaranteed in Section7 of the Act.Upon the basis of the above findingsof..factand upon theentire record in,the case,1 make the=following:,CONCLUSIONS OF LAW ' "1.At all times material Respondent has been engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act2.UnitedMineWorkers of America is , -a, -labororganization within the meaning of Section 2(5) ofthe Act.3.By imposing and- threateningphysicalor, , economicreprisals for participating in union-activity aid -makinginferences to,employees that their union activities are undersurveillance,Respondent has interfered with,restrained,and coerced employees within.themeaning of Section8(aXl) of theAct.4.Allproduction and maintenance.,employees ofThompson Brothers,Coal Company,Inc.,; 'Thompson ; CoalCompany, Inc:, and Thompson; and PhillipsClay -.Compa-ny,,, Inc., at its strip- mines m,ClearfieldCounty—Pennsylva-nia, including processingand ioading:plantemployees,^but;,excluding all office clerical employees,guards, professional,employees and, supervisors ,as, defined in the Act-constitute,an appropriate unit for the,, purposes of collective bargain-ing within the meaning of Section 9(b) ofthe Act. , `-5.At all times since June 6, 1969,the Union has=been'the exclusive:representative-,of all employees in r the aboveunit within the meaning of Section 9(a)'ofthe Act.6,By bypassing the Union and Iealin& directly with,employees regarding matters subject to collective, bargain-ing, ' Respondent'has failed and. -refused`to bargain inviolationof Section8(aX5) of the Act.,'7.The'strike that began on Augustgas an: economicstrikewas converted to an unfairlaborpractice;strike by-September7, 1970.[Recommended Order omitted from publication.]